Johnson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed between counsel for the respective parties, subject to the approval of the court, that at the time of exportation of the por-celainware, consisting of dinner sets, with hand painted design, of 93 pieces per set, involved in the above cases, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, at Japanese yen 28 per set, case and packing included, less invoiced freight charges from Yokkaiti, Japan, to Nagoya, Japan, in Reappraisement 138444 — A, and from Dati, Japan, to Nagoya, Japan, in Reappraisement 138445-A, the said freight charges being deducted following the decision in United States v. William Shaland, A. R. D. 12.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein, at the time of exportation thereof.
It is further stipulated and agreed that these cases may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the porcelainware, consisting of dinner sets, with hand-painted design, of 93 pieces per set, and that such value was Japanese yen 28 per set, case and packing included, less invoiced freight charges from Yokkaiti, Japan, to Nagoya, Japan, in reappraisement 138444-A, and from Dati, Japan, to Nagoya, Japan, in reappraisement 138445-A.
Insofar as the appeals relate to all other merchandise they are hereby dismissed.
Judgment will be entered accordingly.